STATON, Presiding Judge,
dissenting in part and concurring in part.
I dissent only to the ruling of the trial court regarding Hiner's cross-examination question to the prosecutrix concerning her prior use of drugs. The use of drugs is habit forming and a pattern of usage is not easily changed. The acquired drug habit of the prosecutrix has a direct bearing on her reliability and credibility. Too, her reliance on drugs would directly affect the weight to be given her testimony by the jury. To deny Hiner the right to cross-examine the prosecutrix as to the extent of her drug habit is to deny him a valid defense and a fair trial.